Citation Nr: 0739845	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  03-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for prostate disorder and 
prostate cancer.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision from 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran testified at a hearing at the RO before the 
undersigned in April 2005.  A transcript of the proceeding is 
of record. 

In a decision dated in July 2005, the Board denied 
entitlement to service connection for prostate disorder and 
prostate cancer.  The veteran appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).

In a July 2007 Memorandum Decision, the Court vacated that 
part of the Board's July 2005 decision denying the veteran's 
prostate claim on a direct basis, finding that the Board 
decision did not present adequate reasons and bases to 
support that part of its decision.  The Court further 
specifically found that the Board failed to analyze the 
credibility and probative value of Dr. Howard R. Newton's 
opinion and provide the reasons for its rejection of that 
evidence. 


FINDING OF FACT

The opinion of Dr. Howard R. Newton is speculative and 
insufficient to establish service connection.  The 
preponderance of the evidence is against a finding that 
prostate disorder and prostate cancer is related to service, 
or that prostate cancer became manifest to a compensable 
degree within one year of separation from service.




CONCLUSION OF LAW

Prostate disorder and prostate cancer was not incurred in or 
aggravated by service; prostate disorder and prostate cancer 
may not be presumed to have been incurred in active service; 
and the criteria for service connection for prostate disorder 
and prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103, 5104, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records are negative as to complaints or 
treatment for a prostate disorder and/or prostate cancer.  
The veteran's December 1945 discharge examination recorded 
his genito-urinary system as normal.

Post-service medical records first reflect treatment for a 
prostate disorder in March 1996, some 51 years post-
discharge.  In April 1996, the veteran was diagnosed as 
having carcinoma of the prostate and he underwent a radical 
retropubic prostatectomy.

In support of his claim, the veteran has a submitted a March 
2000 statement from Howard Newton, M.D.  Dr. Newton reported 
that he treated the veteran for chronic and resistant 
prostatitis since the 1960's, and stated that 
"historically" the condition had begun while the veteran 
was in service.  Dr. Newton opined that "it seems medically 
reasonable that this chronic condition may have led to 
problems associated with [p]rostate [g]land in latter years."  
Additionally, the veteran's wife submitted a statement that 
was received in May 2000, attesting that the veteran was 
hospitalized in March 1954 with swollen testicles, but that 
no etiology was ascribed to the swelling.  

The veteran, his wife, and his daughter presented for a 
regional office hearing in July 2003.  The veteran testified 
that he reported to sick call while he was stationed in 
Japan.  He stated that he had symptoms that he had always 
heard were connected to venereal disease; however, he was 
sent back to the company with a card that only said negative.  
He further testified that he discussed his prostate problems 
with the discharge examiner and he was told it was just his 
prostate acting up due to the unusual living conditions 
overseas.  The veteran also related that he did seek 
treatment for prostate problems following service in 
Prineville but that he did not remember the names of the 
treatment providers and that he was hospitalized in March 
1954, but that those records were destroyed.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and cancer--- become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

There is no competent and credible medical evidence 
indicating in-service occurrence or aggravation of a prostate 
condition, or that prostate cancer became manifest within one 
year of separation from service.  Accordingly, there is no 
basis for service connection on a presumptive basis.  

To prevail on the issue of service connection on a direct 
basis, there must be: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in- service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to element (1), the medical evidence of record 
reflects that the veteran was diagnosed with carcinoma of the 
prostate in April 1996.  Therefore, the current disability 
requirement is met.

However, there is no corroboration of any in-service 
incurrence, nor is there any competent medical evidence of a 
nexus between the veteran's active service and his current 
prostate disability.

The Board finds Dr. Newton's opinion to be speculative.  Dr. 
Newton opined that "it seems medically reasonable that this 
chronic condition may have led to problems associated with 
[p]rostate [g]land in latter years."  A finding of service 
connection may not be based on a resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102; Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of a claimed disorder or any such 
relationship).  

Even assuming that Dr. Newton had provided a definitive 
opinion, he based his opinion regarding in-service occurrence 
on the facts supplied by the veteran, and other facts present 
in the record contradict the history reported by the veteran 
that formed the basis for the opinion.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  

The veteran's assertions that he has had prostate problems 
since service are not only not supported by evidence of 
record, but when considered with the evidence of record, are 
not credible.  

The veteran filed a disability claim in December 1945; 
requesting service connection for hepatitis.  He did not, 
however, request service connection for any prostate problems 
as part of this claim.  In fact, he did not initiate a claim 
for a prostate disorder until 2000, almost 55 years after 
service.  This delay in asserting a claim constitutes 
negative evidence that weighs heavily against his assertions 
that he has suffered from prostate problems since 
service/separation from service.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim).  

As a result of his1945 claim, the veteran was granted service 
connection for hepatitis, which was found to be asymptomatic; 
and he was awarded a noncompensable rating for this service-
connected disability, effective from the date of his 
separation from service.  

It is simply not logical that the veteran would request 
service connection for an asymptomatic condition shortly 
after separation, yet fail to request service connection for 
a condition which, according to his most recent statements, 
was causing him problems during service and thereafter.  

Moreover, upon hospital admission for prostectomy in April 
1996, 50 years following discharge, the veteran reported a 
past history of hypertension, carpal tunnel syndrome, and 
hepatitis but did not report any prostate problems and did 
not report that he had been receiving treatment for a 
prostate condition by Dr. Newton since the 1960's.  Again, it 
is simply not logical that, when seeking diagnosis and 
treatment of a serious prostate condition, a patient would 
provide information regarding an inservice condition such as 
hepatitis which has been asymptomatic for over 50 years, yet 
fail to mention that he had experienced continuous prostate 
problems since his discharge from service, and been receiving 
treatment for such problems since the 1960s.  

Laypersons, such as the veteran and his relatives are without 
medical training, and they are not qualified to render 
medical opinions as to maters such as diagnosis and etiology 
of disorders and disabilities.  Absent competent medical 
evidence of a causal nexus between his prostate disorder and 
prostate cancer and service, service connection is not 
warranted.

Even assuming the accuracy of Dr. Newton's recollection that 
he treated the veteran in the 1960's for a prostate 
condition, there was a significant lapse in time - at least 
15 years - between the veteran's service ending in 1945 and 
post-service medical treatment in the 1960's.   The Board 
considers the absence of any diagnosis or treatment for more 
than 15 years following discharge a significant factor 
weighing against the claim. See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  And, again, it is simply not logical 
that the veteran would fail to report his treatment by Dr. 
Newton for a prostate condition since the 60's when 
undergoing hospitalization for a prostatectomy in 1996.      

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for prostate disorder and 
prostate cancer is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


